Case 0:19-cv-60883-KMW Document 71 Entered on FLSD Docket 07/10/2020 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                     BROWARD DIVISION

                                   CASE NO. 0:19-cv-60883-KMW

  REINIER FUENTES,

         Plaintiff,
  vs.

  CLASSICA CRUISE OPERATOR LTD., INC.,
  a Foreign Profit Corporation

         Defendant.
                                                 /

                      NOTICE OF FILING DEPOSITION DESIGNATIONS

         Plaintiff, Reinier Fuentes, and Defendant CLASSICA CRUISE OPERATOR LTD.,

  INC., (“CCO”), pursuant to this Court’s Paperless Order lifting stay (ECF No. 66) and

  Scheduling Order (ECF No. 21) hereby file their Deposition Designations, with Defendant’s

  designations marked in yellow and Plaintiff’s designations marked in blue, as follows:

         Exhibit A –Deposition of Plaintiff, Reiner Fuentes

         Exhibit B–Deposition of Lilian Dominguez

         Exhibit C–Deposition of Grant Plummer

         Exhibit D–Deposition of Prajwal Moras

         Exhibit E–Deposition of Azzad Sayyed

                                                 Respectfully submitted,

                                                 /s/ Annalisa Gutierrez
                                                 Jerry D. Hamilton, Esq.
                                                 Florida Bar No. 970700
                                                 jhamilton@hamiltonmillerlaw.com
                                                 William F. Clair
                                                 Florida Bar No. 693741
                                                 wclair@hamiltonmillerlaw.com



                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:19-cv-60883-KMW Document 71 Entered on FLSD Docket 07/10/2020 Page 2 of 3
                                                                   CASE NO. 0:19-cv-60883-KMW



                                                Annalisa Gutierrez, Esq.
                                                Florida Bar No.: 97940
                                                agutierrez@hamiltonmillerlaw.com
                                                HAMILTON, MILLER & BIRTHISEL, LLP
                                                150 Southeast Second Avenue, Suite 1200
                                                Miami, Florida 33131-2332
                                                Telephone:     (305) 379-3686
                                                Facsimile:     (305) 379-3690
                                                Attorneys for Classica Cruise Operator Ltd., Inc.



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on July 10, 2020, I electronically filed the foregoing document
  with the Clerk of the Court using CM/ECF. I also certify that the foregoing is being served this day
  on all counsel of record or pro se parties identified on the following Service List in the manner
  specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some
  other authorized manner for those counsel or parties who are not authorized to receive electronically
  notices of Electronic Filing.

                                                /s/ Annalisa Gutierrez
                                                Annalisa Gutierrez, Esq.




                                                   2

                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:19-cv-60883-KMW Document 71 Entered on FLSD Docket 07/10/2020 Page 3 of 3
                                                                 CASE NO. 0:19-cv-60883-KMW



                                         SERVICE LIST

  FISHER REDAVID, PLLC                       Jerry D. Hamilton, Esq.
  John P. Fischer, Esq.                      Florida Bar No. 970700
  Service@fritriallawyers.com                jhamilton@hamiltonmillerlaw.com
  Florida Bar No. 99751                      William F. Clair
  4601 Sheridan Street, Suite 320            Florida Bar No. 693741
  Hollywood, Florida 33021                   wclair@hamiltonmillerlaw.com
  Telephone: (954) 860-8484                  Annalisa Gutierrez
  Fax: (954) 860-8584                        Florida Bar No. 97940
  Attorney for Plaintiff                     agutierrez@hamiltonmillerlaw.com
                                             HAMILTON, MILLER & BIRTHISEL, LLP
                                             150 Southeast Second Avenue
                                             Suite 1200
                                             Miami, Florida 33131-2332
                                             Telephone:    305-379-3686
                                             Facsimile:    305-379-3690
                                             Attorneys for Defendant




                                                 3

                   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                           TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
